PER CURIAM.
Appellant’s appointed counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in this appeal from a judgment and sentence imposed upon revocation of probation. We affirm the revocation of probation and the sentence imposed by the trial court, but direct the trial court on remand to enter a written revocation order specifying the conditions of probation appellant was found to have violated. See Leggs v. State, 27 So.3d 155 (Fla. 1st DCA 2010) (remanding for entry of a written order of revocation of probation specifying the conditions violated in an Anders appeal).
KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.